UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6601


MOSES KING,

                   Plaintiff - Appellant,

             v.

JOHN DOES, various DEA Agents; JOHN DOES, various US Marshal
Service Agents,

                   Defendants – Appellees,

             and

JOHN   DOE,    Deputy;   DEA    AGENTS;   DRUG            ENFORCEMENT
ADMINISTRATION; UNITED STATES MARSHAL SERVICE,

                   Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:07-cv-04155-DCN)


Submitted:    July 20, 2009                    Decided:   August 19, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Moses King, Appellant Pro Se.      Beth Drake, Assistant           United
States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Moses King appeals the district court’s orders: (1)

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971);

and     (2)   denying    his    motion   for    reconsideration.              We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       King v.

John    Does,    No.    6:07-cv-04155-DCN      (D.S.C.     Feb.   4     &    Feb.    19,

2009).        We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented     in   the        materials

before    the    court    and   argument     would   not   aid    the       decisional

process.



                                                                              AFFIRMED




                                         2